DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the continuous annular ring" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14, 16-17, 19-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Labbee (GB 742281) in view of Gertner (US 7258513)
Regarding claim 1, Labbee discloses a drilling tool comprising a working piece 12 comprising a distal shank 19 and a cutting section with a proximal tip. A retainer 10 extends from the working piece in a rotationally fixed relationship and defines a bottom surface 17 facing downward. Labbee does not disclose a collar and engagement protrusion as claimed.
Gertner discloses a similar tool with a working piece 12/30 with a retainer 40 being provided on the working piece, and a collar 14 having a substantially cylindrical outer wall coaxial to the central axis, and a bottom wall 24 defining an inner surface 48 and an outer surface. The collar circumscribes the working piece and the outer wall conceals a portion of the working piece. An engagement protrusion 50 is located between the bottom surface of the retainer 40 and the inner surface of the bottom wall for providing an axial clearance between the bottom surface and the inner surface and allow rotation between the two.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a collar as taught by Gertner to the drilling tool of Labbee to provide a depth stop to the drilling tool and enable the stop to rotate with respect to the working portion when contacting the workpiece to prevent damage thereto.
Regarding claim 2, Gertner discloses the ball bearing 44/50 (engagement portion) being a separate element to the retainer 40. However, it would have been obvious to one having ordinary skill in the art at the time of filing to form the bearing seat integrally with the bottom surface of the retainer and extend toward the inner surface of the collar of the modified tool of claim 1
Regarding claim 3, Labbee discloses the working piece being formed from a single sheet of metal and the cutting section including machined surfaces forming cutting edges.
Regarding claims 4 and 5, neither Labbee nor Gertner specifically disclose clearance/relief angles of the drill (i.e. angles the edges are machined at relative to the sheet).
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the working piece’s cutting edges to have an optimized relief to be machined to a 25° relief angle for the best cutting edge strength and least friction on the workpiece/tool interface for a given cutting condition.
Regarding claim 6, Labbee discloses the cutting section comprising a distal bore cutting subsection 23 and an enlarged counterbore cutting subsection 24 proximal of the bore cutting subsection.
Regarding claim 7, the modified tool of claim 1 would be constructed so that the bottom wall defines an outer surface for abutment against a building member during use of the tool to halt the axial movement of the tool.
Regarding claim 10, the modified drilling tool of claim 1 contains engagement protrusions 50 which are one or more projections extending toward the retainer bottom surface.
Regarding claim 11, Labbee discloses the working piece and retainer (and collar when viewing the modified tool of claim 1
Regarding claims 12 and 13, Labbee discloses a drilling tool comprising a working piece 12 comprising a distal shank 19 defining a central axis and a proximal cutting section. A retainer 10 is mounted relative to the working piece in a rotationally fixed relationship and defines a bottom surface 17 facing downward. Labbee does not disclose a collar and engagement protrusion as claimed.
Gertner discloses a similar tool with a working piece 12/30 with a retainer 40 being provided on the working piece, and a collar 14 having a bottom wall 24 defining an inner surface 48 and an outer surface. An engagement protrusion 50 is located between the bottom surface of the retainer 40 and extending form the inner surface of the bottom wall toward the retainer bottom surface [claim 13] for providing an axial clearance between the bottom surface and the inner surface and allow rotation between the two. The engagement protrusion forms a contact interface between the retainer and collar, thereby maintaining the retainer and collar in a quasi-floating configuration whereby the working piece and retainer are rotatable relative to the collar, with the outer surface of the bottom wall forming an axial stop against a building member/workpiece.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a collar as taught by Gertner to the drilling tool of Labbee to provide a depth stop to the drilling tool and enable the stop to rotate with respect to the working portion when contacting the workpiece to prevent damage thereto.
Regarding claim 14, the modified drilling tool of claim 12
Regarding claim 16, Labbee discloses a drilling tool comprising a working piece 12 comprising a distal shank 19 defining a central axis and a cutting section with a proximal tip. A retainer 10 extends from the working piece intermediate the shank and the tip, the retainer and working piece being rotationally fixed, the retainer defining a bottom surface 17 facing downward. Labbee does not disclose a collar and engagement protrusion as claimed.
Gertner discloses a similar tool with a working piece 12/30 with a retainer 40 being provided on the working piece, and a collar 14 being mounted to the retainer in an axially fixed relationship and having an inner surface 48 facing the bottom surface of the retainer. An engagement protrusion 50 is positioned axially between the bottom surface of the retainer 40 and the inner surface of the bottom wall and radially outward of the shank for providing an axial clearance between the bottom surface and the inner surface and allow rotation between the two. The working piece and retainer are rotatable relative to the collar with the protrusion maintaining axial spacing between the bottom surface of the retainer and the inner surface of the collar.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a collar as taught by Gertner to the drilling tool of Labbee to provide a depth stop to the drilling tool and enable the stop to rotate with respect to the working portion when contacting the workpiece to prevent damage thereto.
Regarding claim 17, Gertner discloses the ball bearing 44/50 (engagement portion) being a separate element to the retainer 40. However, it would have been obvious to one having ordinary skill in the art at the time of filing to form the bearing seat integrally with the bottom surface of the retainer and extend toward the inner surface of claim 16 in order to construct the tool assembly from fewer pieces.
Regarding claim 19, the modified drilling tool of claim 16 contains engagement protrusions 50 which are one or more projections extending toward the inner surface of the collar.
Regarding claim 20, Labbee discloses the cutting section comprising a distal bore cutting subsection 23 and an enlarged counterbore cutting subsection 24 proximal of the bore cutting subsection.
Regarding claim 21, Labbee discloses the working piece being formed from a single sheet of metal.
Regarding claim 23, Labbee discloses the cutting section comprising a distal bore cutting subsection 23 and an enlarged counterbore cutting subsection 24 proximal of the bore cutting subsection. Each of the bore cutting subsection and counterbore cutting subsection being defined by opposite cutting edges in the sheet.
Regarding claim 24, Labbee discloses edges that define the bore cutting subsection continuously transitioning to the edges that define the counterbore cutting subsection.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Labbee (GB 742281) in view of Gertner (US 7258513) as applied to claim 7 above, and further in view of Grobecker (US 2899851).
Regarding claims 8 and 9, neither Labbee nor Gertner disclose the bottom wall comprising a plurality of nubs.

It would have been obvious to one having ordinary skill in the art at the time of filing to provide the bottom wall of the tool of claim 7 with nubs, as taught by Grobecker, to allow the collar to rotate on the workpiece without damaging it.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Labbee (GB 742281) in view of Gertner (US 7258513) as applied to claim 21 above, and further in view of Kefflo (US 1829659).
Regarding claim 22, Labbee discloses the cutting section including machined surfaces forming cutting edges of each of the bore cutting and counterbore cutting subsections, but neither Labbee nor Gertner disclose the shank being formed by bending the sheet to a cylindrical or polygonal prismatic shape.
Kefflo discloses the concept of punching a drilling tool from a single sheet of metal and folding the sheet into a polygonal prismatic shape to form a shank (see Figs. 3-5)
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of claim 21 by stamping extra material out to enable the shank to be folded in a polygonal prismatic shape, as taught by Kefflo, depending on the type of tool holder in a machine tool available to the user.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.